Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasashima, US20090165768.
Regarding claim 1, Kasashima discloses a grindstone portion including a binding material (portion 20 with a binding material, Paragraph 0079, Fig 1a), and abrasive grains which are dispersed into the binding material to be fixed (such as diamond, Paragraph 0079 ), wherein the binding material contains a nickel-iron alloy. (paragraph 0079 )
Regarding claim 4, Kasashima discloses each and every limitation set forth in claim 1. Furthermore, Kasashima discloses the annular grindstone comprises the grindstone portion only.  (the annular portion 20 comprises only the grindstone portion, Fig 1a)
Regarding claim 5, Kasashima discloses each and every limitation set forth in claim 1. Furthermore, Kasashima discloses an annular base including a grip portion (portion 10 having an opening 12 which has been interpreted as a grip portion, Fig 1a), wherein the grindstone portion is exposed at an outer peripheral edge of the annular base. (Fig 1a wherein portion 20 is exposed at an outer peripheral edge of the base 10)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima, US20090165768 in view of Lirong et al, “Electroplating Nickel-Iron alloy on the diamond surface” Key Engineering Materials, Vol. 416
Regarding claim 2, Kasashima discloses each and every limitation set forth in claim 1. However, Kasashima does not disclose a contained ratio of iron in the nickel-iron alloy is in  a range of 5 wt% or more to less than 60 wt%.
Lirong et al teaches a diamond wheel electroplating using nickel-iron alloy having as shown in Table 2 iron ratio in a range claimed. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified nickel-iron alloy disclosed by Kasashima to have further incorporated a contained ratio of iron in the nickel-iron alloy is in  a range of 5 wt% or more to less than 60 wt% as taught by Lirong in order to increase compressive fracture strength of the coated diamonds. (page 166 , 3rd paragraph from bottom )
Regarding claim 3,  Kasashima discloses each and every limitation set forth in claim 1. However, Kasashima does not disclose a contained ratio of iron in the nickel-iron alloy is in  a range of 20 wt% or more to less than 60 wt%.
Lirong et al teaches a diamond wheel electroplating using nickel-iron alloy having as shown in Table 2 iron ratio in a range claimed and further discloses that increasing the iron content increases compressive fracture strength of the diamond grits. (page 166 , 3rd paragraph from bottom )
Therefore It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a contained ratio of iron in the nickel-iron alloy is in  a range of 20 wt% or more to less than 60 wt%. , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in (page 166 , 3rd paragraph from bottom )
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723